Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 1 of 15 PageID 83




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION

JULIO J. VALDES, M.D., P.A.,
a Florida corporation,                                          Case No. 8:19-cv-02603

           Plaintiff,

v.

CUSTOMERS BANK, INC., a
foreign profit corporation,

      Defendant.
__________________________________/

                     DEFENDANT’S MOTION TO DISMISS THE COMPLAINT

           Defendant, Customers Bank, Inc. (“Customers Bank”), pursuant to Rule 12(b)(6), Federal

Rules of Civil Procedure, hereby moves to dismiss the Complaint filed by Julio J. Valdes, M.D.,

P.A. (“Plaintiff”), and in support thereof states as follows:

                                            I. Preliminary Statement

           Plaintiff, a medical practice, seeks to hold Customers Bank accountable for an

embezzlement scheme perpetrated by Plaintiff’s own office manager. Plaintiff’s employee, April

Urling (“Urling”), who Plaintiff describes as “its primary biller and coder who also served in the

role of a de facto office manager,” allegedly misdirected approximately $384,000 in Medicaid

payments. Urling would instruct insurers to transfer payments to her account with Customers Bank

instead of Plaintiff’s bank account maintained elsewhere. Plaintiff failed to properly supervise its

employee and now seeks to shift responsibility for the fraudulent scheme to Customers Bank based

upon two legal theories, violation of Article 4A of the Uniform Commercial Code (“UCC”)1 and

negligence, both of which fail as a matter of law.


1
    Article 4A of the UCC was adopted by the Florida Legislature in Ch. 670, Florida Statutes.
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 2 of 15 PageID 84




        Plaintiff fails to state a cause of action under Article 4A. Article 4A undoubtedly governs

the rights and duties associated with electronic funds transfers, including ACH transactions such

as those at issue here. However, the conduct alleged by Plaintiff does not violate, and is consistent

with, the obligations and requirements imposed on financial institutions by Article 4A. As a

beneficiary bank, Customers Bank was not required to verify the funds transfers were authorized;

it was merely required to ensure the funds were properly credited to the account number to which

the transfer was directed, which is precisely what Plaintiff alleges took place in this case.

        Plaintiff also fails to state a cause of action for negligence. As a matter of well-established

Florida law, Plaintiff’s negligence claim is displaced by Article 4A because it would create rights

and duties inconsistent with those expressly enumerated in Article 4A. Even if Plaintiff’s

negligence claim was not displaced: (i) Customers Bank does not have a general duty to non-

customers to investigate suspicious account activity of its account holders; and (ii) crediting

Urling’s account with an incoming transfer that was initiated and authorized by the senders, as

alleged, does not constitute a breach under any circumstance.

        Accordingly, both Counts are due to be dismissed for failure to state a cause of action.

                                          II. Background

        Plaintiff is a medical practice in Tampa, Florida that uses a clearinghouse known as

Payspan, Inc. (“Payspan”) to direct ACH transfers from Medicaid insurers to the practice. [Compl.,

Dkt. 1-B at ¶¶ 1, 7-9]. Plaintiff employed Urling as its billing and coding professional and de facto

office manager for several years. [Id. at ¶ 10]. Urling allegedly engaged in fraud and criminal theft

by diverting Medicaid insurance payments that were intended for Plaintiff to a bank account she

maintained with Customers Bank. [Id. at ¶ 13]. Urling would instruct the Medicaid insurers to




                                                  2
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 3 of 15 PageID 85




make ACH payments to her bank account number at Customers Bank instead of Plaintiff’s account

at a third party financial institution. [Id. at ¶¶ 13, 18].

        The Medicaid insurers would then initiate and authorize a payment order with their bank(s)

to have funds transferred pursuant to the payment instructions provided by Urling on behalf of

Plaintiff. The bank that received the Medicaid insurers’ payment instructions would transfer the

funds through the ACH system to Customers Bank to credit the appropriate account based on the

account number provided to it. As alleged in the Complaint, this pattern of activity was recurring

for a number of years and resulted in approximately $384,000 in funds being deposited into

Urling’s account. [Id. at ¶ 18].

                                       III. Procedural History

        Plaintiff filed a Complaint against Customers Bank on June 12, 2019 alleging causes of

action for a violation of Article 4A and for negligence. [Dkt. 1-B]. Customers Bank was first served

with a copy of the Complaint on October 2, 2019. [Dkt. 1]. Customers Bank timely removed this

action to the United States District Court for the Middle District of Florida, Tampa Division on

October 21, 2019, by filing a Notice of Removal based upon the Court’s diversity jurisdiction.

[Dkt. 1].

                                       IV. Standard of Review

        Rule 12(b)(6), Federal Rule of Civil Procedure allows a complaint to be dismissed for

failure to state a claim upon which relief can be granted. To avoid dismissal under Rule 12, the

factual allegations in the complaint must “state a claim to relief that is plausible on its face.” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A court must dismiss a cause of action when,

“on the basis of a dispositive issue of law, no construction of the factual allegations will support

the cause of action.” Marshall Cnty. Bd. of Educ. v. Marshall Cnty. Gas. Dist., 992 F.2d 1171,



                                                     3
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 4 of 15 PageID 86




1174 (11th Cir. 1993). Where amending a complaint would be futile, a court must dismiss the

complaint with prejudice. See Forman v. Davis, 371 U.S. 178, 182 (1962).

                                    V. Memorandum of Law

        Plaintiff’s two causes of action—Violation of Article 4A and Negligence—are both

premised on funds transfers that Customers Bank received on behalf of Urling. Both claims fail as

a matter of law and should be dismissed with prejudice.

1.      Customers Bank Did Not Violate Article 4A.

        Plaintiff’s claims arise out of allegedly improper funds transfers between Medicaid insurers

and Urling. The funds were electronically transferred through ACH transactions into Urling’s

account at Customers Bank. [See, generally, Compl., Dkt 1-B]. The rights, obligations, and duties

related to ACH funds transfers are exclusively governed by Article 4A. See § 670.105 (defining

“automated clearinghouse” as one of the funds transfer systems governed by Article 4A).

However, Plaintiff has not alleged a violation of Article 4A. In fact, as alleged, Customers Bank

complied with the letter and spirit Article 4A.

        A. Article 4A provides the legal framework governing an ACH funds transfer.

        By adopting Article 4A, the Florida legislature set forth precise rules for how funds

transfers were to be conducted and what liability, if any, the parties to a funds transfer would bear

in the event something went wrong. See List Indus., Inc. v. Wells Fargo Bank, N.A., Case No. 17-

cv-61204, 2018 WL 4334876, at *5 (S.D. Fla. Sep. 11, 2018) (finding that Article 4A represents

the “exclusive means” of determining the rights, duties and liabilities of the affected parties to a

funds transfer) (citing Regions Bank v. Provident Bank Inc., 345 F.3d 1267, 1274 (11th Cir. 2003)).

Funds transfers are standard banking transactions: A payment order is initiated by a sender to a

receiving bank whereby the sender requests funds to be transferred from the sender’s account at



                                                  4
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 5 of 15 PageID 87




the receiving bank to a beneficiary.2 The payment order is then scrutinized by the receiving bank,

where it is verified pursuant to a security protocol before the receiving bank will accept the

payment order.3 In ACH transactions, once accepted, the payment order is then converted and sent

to a clearinghouse, such as Payspan, that processes the payment order and sends the specific

payment instructions to the beneficiary bank (i.e., the bank that maintains the beneficiary’s

account).4 The beneficiary bank has only one obligation at that point—to accept the funds transfer

and ensure the beneficiary’s account is credited with the funds.5 The beneficiary bank is not

required to reconcile the account name and number with the information provided by the receiving

bank or the clearinghouse so long as the account number provided by the receiving bank is credited

with the funds.6

         As alleged by Plaintiff in the Complaint, this process was followed in this case: The

insurers (senders) initiated a payment order from their banks (receiving banks), which in turn sent

instructions to Payspan (a clearinghouse) to direct Customers Bank (beneficiary bank) to credit

Urling’s account (beneficiary). [Compl., Dkt 1-B at ¶¶ 11, 13, 17-18]. Customers Bank, as the

beneficiary bank, received ACH transfer instructions from the clearinghouse and properly credited

the account number to which those instructions were directed—i.e., Urling’s account. [Id.].7



2
  See § 670.103 and 104 (defining a payment order and the roles a sender and receiving bank play in an Article 4A
funds transfer).
3
  See, generally, § 670.201 through 205 for the process by which receiving banks are to establish security procedures
to verify the authorization of the funds transfer and respond to various errors that may arise during the process.
4
  According to § 670.102(1)(b), Florida Statutes, a beneficiary bank “means the bank identified in a payment order in
which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to
the beneficiary if the order does not provide for payment to an account.” See § 670.103 (defining a beneficiary bank
and the role it plays in the Article 4A funds transfer process).
5
  See § 670.404 and 405 (describing the role and obligations of a beneficiary bank in the Article 4A funds transfer
process).
6
  See § 670.207 (stating that, in the event a payment order contains a named payee and an account number that do not
match, a beneficiary bank “need not determine whether the name and number refer to the same person” at all and may
rely solely on the account number.)
7
  There is no allegation that the sender’s payment order was not authorized. Nor has the Plaintiff alleged that the
receiving bank failed to have a sufficient security protocol in place. Even if the Complaint contained such allegations,

                                                           5
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 6 of 15 PageID 88




         B. NACHA’s allocation of risk is consistent with Article 4A’s legal framework.

         NACHA (previously known as the National Automated Clearing House Association)

establishes rules that organizations that participate in ACH transactions agree to abide by.8 See,

e.g., Industrial Park Dev. Corp. v. American Exp. Bank, FSB, 960 F. Supp. 2d 1363, 1366 (M.D.

Fla. 2013).       Though not binding on the Court, NACHA’s rules reflect how sophisticated

commercial entities, working closely with government agencies, seek to comply with Article 4A,

among other laws and regulations, through creation of a comprehensive system of rules for

electronically moving trillions of dollars through the banking system annually. See, generally, Art.

I, NACHA Operating Rules. Under NACHA rules, risk and responsibility are allocated to the

participating parties, so there is certainty and uniformity in every ACH transaction.

         Under NACHA, the bank that receives a payment order and originates the funds transfer,

called an “ODFI” by NACHA, is the entity responsible for ensuring that a funds transfer is

authorized.9 See NACHA Operating Rules, Exhibit A, at § 2.4.1.1 (stating that an ODFI warrants

to the other financial institutions involved that the funds transfer is authorized). In this case, the

ODFI is the financial institution that initiated the transactions on behalf of its customer, the insurer

referenced in ¶ 18 of the Complaint.10

         Importantly, Customers Bank does not have any obligation under NACHA to verify the

authenticity of the funds transfer that are sent to it. An ODFI (or receiving bank in Article 4A

terminology) is in the best position to determine the authority of the sender to initiate a payment

order. Per the allegations of the Complaint, Customers Bank was merely the financial institution


it would be irrelevant in this case, because those rights, duties and obligations govern the transaction between the
sender (insurer) and the receiving bank. See, e.g., § 670.201 - .204.
8
  A copy of the pertinent NACHA Operating Rules cited in this Motion are attached hereto as Exhibit A.
9
  NACHA uses terminology that is slightly different than Article 4A.
10
   There is no allegation that the transactions at issue were not authorized by the insurers. Instead, Plaintiff has alleged
that the payment instruction from Plaintiff to the insurer was fraudulent. In other words, the transactions were
authorized and the problem, if any, resides between Plaintiff and the insurer.

                                                             6
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 7 of 15 PageID 89




that accepted payment of the funds transfer on behalf its customer, Urling. Under NACHA,

Customers Bank is referred to as the “RDFI”. The RDFI is only required to accept payment of the

funds sent to it and ensure the funds are credited to the appropriate account based on account

number—it does not have any independent obligation to verify the transaction was authorized by

the sender. See NACHA Operating Rules, Exhibit A at § 3.1.1.11 In fact, RDFIs, such as

Customers Bank, are entitled to indemnification from the ODFI related to any funds transaction

that is properly and timely recalled due to lack of authority for the transaction. See NACHA

Operating Rules, Exhibit A at § 2.4.5. As such, Customers Bank had no duty under NACHA to

verify that the incoming ACH transfers were authorized by the insurer, much less to look behind

the insurer’s payment order to the propriety of the instruction from Plaintiff to the insurer. Such a

duty would bring ACH system to a halt.

        C. Plaintiff fails to state a claim against Customers Bank under Article 4A.

        Plaintiff has failed to allege a violation of Article 4A; every party to the funds transfer did

what they were supposed to do under Article 4A and NACHA. The only unlawful conduct alleged

by Plaintiff is that Urling, as Plaintiff’s agent and de facto office manager, requested that the sender

(Medicaid insurer) initiate a payment order to credit Urling’s account instead of Plaintiff’s account.

The funds transfers at issue were nonetheless authorized by the sender(s) and processed

accordingly by all other parties—including Customers Bank—along the chain. As such, Plaintiff

has not, and cannot, state a cause of action under Article 4A as a matter of law. Plaintiff’s claim

for alleged Violation of Article 4A should be dismissed with prejudice.




11
  “An RDFI must accept Entries that comply with these Rules and are received with respect to an account maintained
with that RDFI[.]” (emphasis added).

                                                        7
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 8 of 15 PageID 90




2.      Plaintiff’s claim for Negligence is displaced by Article 4A.

        Plaintiff also claims that Customers bank was negligent for accepting the funds transfers

through the ACH system. Plaintiff’s negligence claim should be dismissed with prejudice for two

reasons: (A) Plaintiff’s negligence claim is displaced by Article 4A; and (B) Plaintiff has failed to

state a cause of action for negligence.

        A. Plaintiff’s negligence claim is displaced by Article 4A.

        The Uniform Commercial Code Official Comment following Section 670.102, Florida

Statutes, which addresses the substance of Article 4A, provides in pertinent part:

        In the drafting of Article 4A, a deliberate decision was made to write on a clean
        slate and to treat a funds transfer as a unique method of payment to be governed by
        unique rules that address the particular issues raised in this method of payment. A
        deliberate decision was also made to use precise and detailed rules to assign
        responsibility, define behavioral norms, allocate risks and establish limits on
        liability, rather than to rely on broadly stated, flexible principles. In the drafting
        of these rules, a critical consideration was that the various parties to funds transfers
        need to be able to predict risk with certainty, to insure against risk, to adjust
        operational and security procedures, and to price funds transfer services
        appropriately. This consideration is particularly important given the very large
        amounts of money that are involved in funds transfers.

        Funds transfers involve competing interests—those of the banks that provide funds
        transfer services and the commercial and financial organizations that use the
        services, as well as the public interest. These competing interests were represented
        in the drafting process and they were thoroughly considered. The rules that
        emerged represent a careful and delicate balancing of those interests and are
        intended to be the exclusive means of determining the rights, duties and liabilities
        of the affected parties in any situation covered by particular provisions of the
        Article. Consequently, resort to principles of law or equity outside of Article 4A
        is not appropriate to create rights, duties and liabilities inconsistent with those
        stated in this Article.

(emphasis added).

        It is well settled that Florida’s adoption of UCC Article 4A displaces common law claims

such as negligence to the extent they are inconsistent with the rights and obligations found in

Article 4A. See., e.g., List Indus., 2018 WL 4334876, at *5 (finding that Article 4A represents the


                                                   8
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 9 of 15 PageID 91




“exclusive means” of determining the rights, duties and liabilities of the affected parties to a funds

transfer) (citing Regions Bank v. Provident Bank Inc., 345 F.3d at 1274); Corfan Banco Asuncion

Paraguay v. Ocean Bank, 715 So. 2d 967, 971 (Fla. 3d DCA 1998) (finding that plaintiff’s

negligence count was preempted by Article 4A and due to be dismissed). When analyzing whether

common law claims are displaced by Article 4A, the critical inquiry is whether the common law

claim alleges an “underlying injury” that Article 4A is designed to protect against. Ma v. Merrill

Lynch, Pierce, Fenner & Smith, Inc., 597 F.3d 84, 89-90 (2d Cir. 2010) (“For Article 4A purposes,

the critical inquiry is whether its provisions protect against the type of underlying injury or

misconduct alleged in a claim.”).

        In implementing Article 4A, the Florida legislature intended it to be the sole remedy

available to a prospective plaintiff with respect to funds transfers—thereby displacing any

common law claim that could arise related to funds transfers specifically. See Capten Trading Ltd.

v. Banco Santander Int’l, Case No. 17-20264-Civ, 2018 WL 1558272, at *4 (S.D. Fla. Mar. 29,

2018) (finding common law claims premised on the defendant mishandling unauthorized wire

transfer requests were displaced by Article 4A, which provided the sole remedy for such conduct).

In fact, courts in Florida and across the country have routinely dismissed similar common law

claims premised upon allegedly unauthorized funds transfers governed by Article 4A. See id.; see

also List, 2018 WL 4334876, at *4-5 (“[p]laintiff’s claim rests solely on allegations related to the

unauthorized transactions, thus Article 4A preempts [p]laintiff’s common law negligence claim.”);

Shapiro v. Wells Fargo Bank, N.A., Case No. 18-cv-60250, 2018 WL 8334591 (S.D. Fla. Apr. 4,

2018) (dismissing a negligence claim premised on unauthorized funds transfers because the

negligence claim was displaced by Article 4A); Ma, 597 F.3d at 89-90 (finding the common law

claims at issue were “at their core, assertions that [plaintiff] did not order or approve any of the



                                                  9
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 10 of 15 PageID 92




disputed electronic transfers of funds” and “[a]s a result, resort to Article 4A… is unavoidable”);

Zengen, Inc. v. Comerica Bank, 158 P.3d 800, 801 (Cal. 2007) (in alleged embezzlement and

unauthorized funds transfer case, concluding common law claims related to the funds transfers

“are displaced by Article 4A and that the plaintiff’s exclusive remedy for that claim must be found

in Article 4A.”) (internal citation and quotation omitted); Fitts v. AmSouth Bank, 917 So. 2d 818,

824 (Ala. 2005) (concluding common law claims premised on the bank making improper funds

transfers are displaced by Article 4A and the plaintiff’s exclusive remedy for such a claim is under

Article 4A); 2006 Frank Calandra Jr. Irrevocable Trust v. Signature Bank Corp., 816 F. Supp. 2d

222, 236 (S.D.N.Y. 2011) aff’d, 503 F. App’x 51 (2d Cir. 2012) (“Any common law claims about

the existence of unauthorized wire transfers… and the mechanics of how those transactions were

conducted, fall within the regime of Article 4-A”); Travelers Cas. & Sur. Co. of America v. Bank

of America, N.A., Case No. 09-C-06473, 2010 WL 1325494, at *3 (N.D. Ill. Mar. 30, 2010)

(“Article 4A addresses the issues implicated by [p]laintiff’s breach of implied contract claim…

[including] whether particular payment orders accepted by [the bank] are enforceable”).

        In the present case, Plaintiff’s negligence claim is premised on funds transfers for which

Article 4A controls, therefore displacing Plaintiff’s negligence claim. For example, Plaintiff

alleges that Customers Bank is liable to Plaintiff for “failing to properly monitor the [Urling]

account thus permitting electronic payments that were intended for [Plaintiff] to be diverted to the

[Urling] account[.]” Compl., Dkt. 1-B at ¶ 28 (emphasis added); see also Compl., Dkt. 1-B at ¶¶

13 (detailing Urling’s criminal enterprise of initiating funds transfers from third parties to the

personal Customers Bank account Urling maintained); 18 (listing all of the funds transfers at issue

in this case, dating back to June 2015); 19 (discussing the “electronic payments” that were

allegedly designed to be paid to Plaintiff); 30 (identifying the damages allegedly incurred by



                                                10
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 11 of 15 PageID 93




Plaintiff as the sum of the funds transfers at issue in this case). As such, the “underlying injury”

complained of by Plaintiff is directly tied to the funds transfers to Urling’s account with Customers

Bank, which are governed by Article 4A and therefore displaced. See, e.g., Ma, 597 F.3d at 89-90.

        Moreover, causes of action sounding in negligence create inconsistent duties, rights, and

obligations for funds transfers that are not found in Article 4A. For example, Article 4A requires

a plaintiff to provide notice of any disputed transaction within one year of learning of the alleged

unauthorized funds transfer, whereas a claim for negligence has no such notice requirement. §

670.505, Florida Statutes. This allows Article 4A defendants a shield from liability in cases where

a plaintiff was put on constructive notice of the transfers through periodic account statements, a

limitation on liability that is not otherwise present under negligence’s standard four-year statute of

limitations. Compare id. with § 95.11(3)(a), Florida Statutes.

        Causes of action for negligence also expand the duties owed by parties to a funds transfer

that are not contemplated by Article 4A. For example, only a receiving bank is liable to refund its

customer for an unauthorized funds transfer under Article 4A, see Fla. Stat. § 670.204, where a

more general duty like the one Plaintiff is seeking to impose on other parties to the funds transfer

may exist under a negligence cause of action. See also, e.g., Fla. Stat. § 670.404 (obligation of

beneficiary bank to pay the amount of the order, and give notice, to the beneficiary). As such,

Plaintiff’s negligence claim, as presented and alleged in the Complaint, is inconsistent with the

rights and duties set forth in Article 4A and displaced by the statute.

        B. Plaintiff’s negligence claim fails to state a cause of action.

        As stated above, Plaintiff cannot proceed under a theory of negligence for the conduct

alleged in the Complaint. However, in addition to being displaced by Article 4A, Plaintiff’s




                                                 11
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 12 of 15 PageID 94




negligence claim fails to state a cause of action because (i) Customers Bank does not owe Plaintiff

a legal duty under the facts alleged; and (ii) Customers Bank did not breach any purported duty.

               i. Customers Bank did not owe Plaintiff a duty.

        The first element of a negligence claim under Florida law is whether there is a legal duty

owed by a defendant to the plaintiff. Lamm v. State St. Bank & Trust Co., 749 F.3d 938, 947 (11th

Cir. 2014) (citting Estate of Rotell ex rel. Rotell v. Kuehnle, 38 So. 3d 783, 789 (Fla. 2d DCA

2010)). “Whether a duty is owed is a question of law to be determined by the court.” Tank Tech,

Inc. v. Valley Testing, L.L.C., 244 So. 3d 383, 392-93 (Fla. 2d DCA 2018) (citing Jackson Hewitt,

Inc. v. Kaman, 100 So. 3d 19, 27-28 (Fla. 2011)). Where the court determines a duty does not exist,

“then no action for negligence may lie.” Id. at 393 (citing Jenkins v. W.L. Roberts, Inc., 851 So.

2d 781, 783 (Fla. 1st DCA 2003)).

        As a general rule, banks do not owe non-customers a duty to protect them from the

intentional torts of the bank’s customers. Wiand v. Wells Fargo Bank, N.A., 938 F. Supp. 2d 1238,

1247-48 (M.D. Fla. 2013); accord Lerner v. Fleet Bank, N.A., 459 F.3d 273, 286-87 (2d Cir. 2006)

(cited with approval by Gevaerts v. TD Bank, N.A., 56 F. Supp. 3d 1335, 1343 (S.D. Fla. 2014));

Conder v. Union Planters Bank, N.A., 384 F.3d 397, 400 (7th Cir. 2004); Eisenberg v. Wachovia

Bank, N.A., 301 F.3d 220, 225 (4th Cir. 2002). It is also “well-established that there is no general

duty to investigate or ‘actively’ monitor suspicious banking activity.” List Indus., 2018 WL

4334876, at *5 (citing Home Fed. Sav. & Loan Ass’n of Hollywood v. Emile, 216 So. 2d 443, 446

(Fla. 1968); Gevaerts, 56 F. Supp. 3d at 1341-42).

        Plaintiff is a not a customer of Customers Bank. Compl., Dkt. 1-B at ¶¶ 14, 17 (admitting

that Plaintiff’s only account is with a third party bank and not with Customers Bank). As such,

Customers Bank does not owe Plaintiff a duty to protect it from the alleged criminal conduct of



                                                12
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 13 of 15 PageID 95




Plaintiff’s own employee—Urling. Wiand, 938 F. Supp. 2d at 1247-48. In addition to being in line

with applicable law, this also makes sense practically. Plaintiff, not Customers Bank, is in the best

position to monitor Urling, as she was Plaintiff’s employee. Plaintiff is also in the best position to

know whether payments are being misdirected to other accounts or not received by the Plaintiff’s

business.

        Moreover, Plaintiff is asking this Court to impose a duty on Customers Bank to second-

guess the authorization underlying every incoming transfer. Compl., Dkt. 1-B at ¶¶ 25-26.

However, if the Court were to do so, it would create an unreasonable burden and effectively require

Customers Bank to be responsible for the banking world at large—an outcome courts have found

to be contrary to the intent of the drafters of the UCC and Article 4A. Lerner, 459 F.3d 286-87

(citing other courts for the proposition that applying a duty to banks similar to the one articulated

by Plaintiff in this case would “unreasonably expand banks' orbit of duty” and effectively make

“banks liable to the world's banking public.”) (internal quotation and citation omitted).

        As such, Customers Bank did not owe a duty to Plaintiff, a non-customer, to monitor and

scrutinize the ACH transactions directed to Urling’s account with Customers Bank. An imposition

of such a duty in this case would be contrary to well-reasoned precedent and inappropriately create

a duty for all banks to the world at large.

        ii. Customers Bank did not breach any purported duty.

        Additionally, the Complaint wholly fails to allege any breach by Customers Bank. Plaintiff

simply alleges that Customers Bank allowed the ACH transfers at issue to be placed into Urling’s

account. [Compl., Dkt. 1-B at ¶ 28]. As a beneficiary bank under Article 4A, Customers Bank’s

only obligation imposed by law is to accept payment of the ACH transfers and credit the funds to

the appropriate beneficiary based on the account number provided. See, generally, § 670.404 and



                                                 13
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 14 of 15 PageID 96




405, Florida Statutes. As a matter of law, the alleged conduct of Customer’s Bank in this case is

insufficient to support a cause of action for negligence. See Wiand, 86 F. Supp. 3d at 1330 (finding

that where bank operated in good faith and had no control over the deposits and transfers except

as to place the funds as instructed, no common law liability for negligence attached); see also List

Indus., 2018 WL 4334876, at *5 (“Plaintiff has not alleged any facts that would allow this Court

to infer that Defendant operated in anything but good faith… Therefore, the Plaintiff’s claim for

common law negligence must be dismissed.”).

                                          V. Conclusion

        Plaintiff’s Complaint is premised on alleged unlawful conduct of Plaintiff’s de facto office

manager who fraudulently initiated otherwise appropriate ACH transactions. Customers Bank’s

conduct complied with Article 4A as a matter of law. Plaintiff’s negligence claim is displaced by

Article 4A and otherwise fails to allege a duty owed by Customers Bank to Plaintiff, or a breach.

Amendment of these claims against Customers Bank would be futile.

        WHEREFORE, Customers Bank respectfully requests the Court dismiss the Complaint

with prejudice, and for such further relief as the Court deems just and proper.

                                                             Respectfully submitted,

                                                             HOLLAND & KNIGHT LLP

                                                             /s/ Joshua H. Roberts
                                                             Joshua H. Roberts (FBN 42029)
                                                             Derek K. Mountford (FBN 127172)
                                                             50 N. Laura Street, Suite 3900
                                                             Jacksonville, FL 32202
                                                             Telephone: (904) 353-2000
                                                             Facsimile: (904) 358-1872
                                                             joshua.roberts@hklaw.com
                                                             cathy.luke@hklaw.com
                                                             derek.mountford@hklaw.com
                                                             wanda.adair@hklaw.com
                                                             Counsel for Defendant


                                                14
#71112306_v2
Case 8:19-cv-02603-VMC-AEP Document 13 Filed 11/12/19 Page 15 of 15 PageID 97




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on November 12th, 2019, I electronically filed the foregoing

document with the Clerk of the Court CM/ECF. I also certify that the foregoing document is being

served this day on all counsel of record either via transmission of Notices of Electronic Filing

generated by CM/ECF or in some other authorized manner for those counsel or parties not

authorized to electronically receive Notices of Electronic Filing.

Sean P. Cronin, Esq.
Michael J. Stanton, Esq.
STANTON CRONIN LAW GROUP, P.L.
6944 West Linebaugh Ave., Suite 102
Tampa, FL 33625
scronin@sclawyergroup.com
mstanton@sclawyergroup.com
Counsel for Plaintiff

                                                     /s/ Joshua H. Roberts
                                                     Attorney




                                                15
#71112306_v2
